Citation Nr: 0303909	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-18 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling from an original grant of service connection.

2.  Entitlement to service connection for calcified 
granulomas of the lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
His DD Form 214 reflects that he served in the Republic of 
Vietnam during the Vietnam Era from April 1969 to December 
1969, and received a Vietnam Service Medal, a Bronze Star 
Medal with "V" device, and a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision issued by the No. 
Little Rock, Arkansas ,Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD, plantar warts, and calcified granulomas of the lung.  
The veteran voiced disagreement and perfected his appeal of 
these issues.

Service connection was subsequently granted for PTSD via a 
May 2000 rating decision and a 30 percent disability rating 
was assigned.  The veteran expressed disagreement with his 
disability evaluation and perfected his appeal.  In January 
2001, the Board remanded the issue of entitlement to service 
connection for calcified granulomas of the lung for further 
development.  The requested development is now complete and 
the issue is again before the Board for appellate review.

Additionally, the January 2001 Board Remand reflects that the 
Board clarified that the veteran had initiated a claim 
seeking service connection for lipoma, for which he had 
received surgical treatment in December 1999, but that this 
issue had not been considered by the RO.  As such, the Board 
referred this issue for initial development and review.  The 
RO still has not developed and reviewed this issue.  
Accordingly, the Board once again refers the issue of 
entitlement to service connection for lipoma (defined as a 
benign tumor usually composed of mature fat cells) for 
complete development and review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's PTSD was manifested by a euthymic mood, 
adequate judgment and insight, adequate grooming and hygiene, 
problems sleeping, some agitation when dealing with people, 
and a lifestyle which accommodates his need to avoid certain 
stimuli.   The veteran is self-employed as a farmer and he 
indicated that his family, friends and church members were 
his support system.

3.  The veteran's calcified granulomas of the lung were not 
present during service, were not acquired in service, and are 
not otherwise attributable to the his service, to include 
exposure therein to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for disability in excess of 30 percent 
disability rating for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2002).

2.  Calcified granulomas of the lung were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated, and as such, an increased 
rating is warranted.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2002).  VA 
regulations require that a disability be viewed in relation 
to its whole recorded history.  38 C.F.R. § 4.41 (2002).  In 
the appeal of an initial assignment of a rating disability, a 
veteran may be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  Under these criteria, 
the current 30 percent disability rating contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine, behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

A 50 percent disability rating would be appropriate for PTSD 
that is manifested by occupational and social impairment with 
reduced reliability and productivity, due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than weekly panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Statement of the Evidence

A December 1997 VA medical record reflects that the veteran 
was in good spirits and alert.

An April 1998 VA progress note reflects that the veteran was 
married with three kids, he was a farmer, he indicated that 
family, friends and church members were his support system 
with whom he spoke daily, and he noted no issues with 
depression.  A May 1995 VA medical record reflects that the 
veteran was alert to time, person and place.

The December 1999 hearing transcript reveals that the veteran 
indicated: some problems with flashbacks, he refused to 
associated with people of Vietnamese descent, he had problems 
sleeping so he would get up and watch television, he had some 
agitation when dealing with people, and he would occasionally 
forget things such as findings things he had put away and 
remembering arrivals.  The hearing transcript reflects that 
the veteran stated that he was not receiving treatment for 
PTSD and he got along well with his family.

An April 2000 psychological evaluation report, which was 
conducted by a private psychologist, reflects that the 
veteran drove himself to the examination, appeared to have 
adequate grooming and hygiene with appropriate clothing, 
related in a friendly and quite manner, maintained 
appropriate eye contact, and became tearful when discussing 
the death of his brother while they were both stationed in 
Vietnam.  The report also reflects that the veteran indicated 
that he only slept for three to four hours a night but did 
not know why.  The report indicates that the veteran had 
created a lifestyle that could accommodate his need to avoid 
certain stimuli and he appeared to feel safe and secure on 
his farm in a remote area.  However, the examiner noted in 
the report that the veteran was in serious danger of losing 
his ability to be a functional member of his family and the 
family business due to a lack of treatment.  The report 
reflects that he handled stress and inner emotional turmoil 
with hard work but that his coping skills were not working as 
well as they had in the past.  Testing revealed no evidence 
of psychotic process or cognitive slippage though there was a 
certain amount of emotional turmoil expressed.

An October 2000 VA examination report reflects that the 
veteran was affable, casually dressed, his behavior was 
generally within normal limits throughout the examination, he 
was fully cooperative, and no significant anxiety or 
dysphoria were noted.  The report also reflects that his 
speech was within normal limits with regard to rate and 
rhythm, his mood was euthymic, affect was appropriate to 
content, his though processes and association were logical, 
no gross impairment of memory was observed, he was oriented 
to person, place and time, insight and judgment were 
adequate, and he denied suicidal and homicidal ideations.  
The examination report contains a diagnosis of PTSD and 
reflects a Global Assessment of Functioning (GAF) score of 
65.

Legal Analysis

The evidence reveals that the veteran's PTSD is manifested by 
a euthymic mood, adequate judgment and insight, adequate 
grooming and hygiene, problems sleeping, some agitation when 
dealing with people, and a lifestyle which accommodates his 
need to avoid certain stimuli.  The October 2000 VA 
examination report reflects a GAF score of 65, which denotes, 
on a hypothetical continuum of mental health-illness, some 
mild symptoms but generally functioning pretty well with some 
meaningful interpersonal relationships.  See Diagnostic And 
Statistical Manual Of Mental Disorders (4th ed. 1994). 

As previously indicated, a 50 percent disability rating would 
be appropriate for PTSD that is manifested by occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  The evidence 
does not reveal the type and degree of symptoms which is 
reflective of the symptoms which warrants a 50 percent 
disability rating.  In fact, the evidence revealed that the 
veteran was self-employed as a farmer, maintained a support 
network which consisted of family, friends and church 
members, and had adequate insight and judgment.  Furthermore, 
the evidence of record reflects that he was able to handle 
stress and inner emotional turmoil through hard work.  
Additionally, while the veteran indicated that he would 
occasionally forget things, the October 2000 VA examination 
report reflects that no gross impairment of his memory was 
observed.  The October 2000 VA examination report also 
reflects that there was no significant anxiety or dysphoria 
noted, his affect was appropriate to content, and his speech 
was within normal limits with regard to rate and rhythm.  
Accordingly, the Board finds that the veteran's service-
connected PTSD is not manifested by the type and degree of 
symptoms such that his service-connected disability picture 
more closely approximates the criteria for a 50 percent 
disability rating.  See 38 C.F.R. § 4.7 (2002); Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, it was held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 1192 126 (1999).  In this case, a 
review of the medical evidence reveals that the veteran is 
not treated for PTSD on a regular basis.  Of the evidence 
that is available, the evidence reflects that his PTSD 
symptomatology remained consistent during the pendency of the 
claim.  While the April 2000 psychological evaluation report 
reflects that the private psychologist indicated that the 
veteran's coping skills were not working as well as they had 
in the past and that he was in serious danger of losing his 
ability to be a functional member of his family and in the 
family business, there is no evidence that the veteran has 
lost his ability to be a functional member of his family or 
in the family business.   A service-connected disability 
assesses how the condition adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, not how it potentially will 
affect functionality.  See 38 C.F.R. §§ 4.2, 4.10 (2002).  
Potential deterioration of the veteran's symptomatology is 
not the basis for an increased rating.  In fact, the VA 
examination, conducted five months later in October 2000, 
reflects similar symptomatology as is reflected in the April 
2000 psychological report.  As such, the Board finds that the 
evidence of record reveals that the veteran's PTSD symptoms 
were consistently not supportive of a disability rating in 
excess of 30 percent during the pendency of his claim.  
Therefore, a staged rating is not warranted.  Id.

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that an increased 
rating is not warranted.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002).  Additionally, a staged rating 
is not appropriate in the instant case.  See Fenderson v. 
West, 12 Vet. App. 1192 126 (1999).  The Board notes that 
when the preponderance of the evidence is against a claim, 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected PTSD limits his efficiency in certain 
tasks.  This alone, however, does not present an exceptional 
or unusual disability picture for PTSD and is not reflective 
of any factor that takes the veteran outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2002).

II.  Service Connection Claim

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2002).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  If a veteran served on active duty in Vietnam 
during the Vietnam era and has one of the enumerated 
conditions, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 
2002); see McCartt v. West, 12 Vet. App. 164 (1999).

The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents consist 
of Type II diabetes, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, cancer 
of the lung, bronchus, larynx or trachea, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma or mesothelioma.  38 C.F.R. § 3.309(e) (2002). 

In the instant case, a December 1989 chest X-ray report 
reflects that the veteran's hilar structures were somewhat 
prominent, which was felt to be due to some granulomas and 
vessels.  The veteran had active service in Vietnam from 
April 1969 to December 1969; however, he is presumed to have 
been exposed to Agent Orange in service only if he had one of 
the Agent Orange presumptive diseases.  McCartt, supra.  
Calcified granulomas of the lung are not a condition subject 
to presumptive service connection under the legal provisions 
related to Agent Orange.  Accordingly, the Board finds that 
the veteran is not entitled to a presumption of service 
connection for calcified granulomas of the lung as it is not 
one of the enumerated conditions for which service connection 
may be granted on a presumptive basis.  See 38 C.F.R. 
§ 3.309(e) (2002).

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board will 
proceed to evaluate the appellant's claim under the 
provisions governing direct service connection.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

A review of the veteran's service medical records does not 
show calcified granulomas of the lung.  His April 1970 Report 
of Medical Examination reflects that his lungs and chest were 
clinically evaluated as normal.  Subsequent to service, the 
evidence of record contains the report of a December 1989 
private chest X-ray, which shows that the hilar structures 
were somewhat prominent, which was felt to be due to some 
granulomas and vessels.  However, the report reflects that 
the veteran's lungs were clear, and the impression was of a 
negative chest.  The December 1997 Agent Orange protocol 
examination report reflects that a granuloma was observed on 
a chest X-ray and, subsequent to further testing, it was 
concluded that the veteran had calcified granulomas in the 
hilar areas and a nodule which was felt to be benign and 
stable.

The evidence first reflects granulomas of the lung in 
December 1989, almost two decades after the veteran's 
discharge from active duty in 1970.  The evidence of record 
does not reflect granulomas of the lung while he was on 
active duty, nor is there any competent evidence suggestive 
that his granulomas of the lung was incurred while he was on 
active duty.  While the veteran has pursued a claim for 
service connection for his lung condition, the evidence does 
not demonstrate that he has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, he is not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, the veteran's 
contentions that his granulomas of the lung were incurred 
while on active duty are not competent medical evidence.  

As the evidence of record is devoid of even a suggestion that 
the veteran's lung condition is related to his service, the 
Board must find that his calcified granulomas of the lung 
were not incurred in service and are not related to his 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim and that service connection for calcified granulomas of 
the lung is not warranted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107 (West 2002).  The 
Board has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

III.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Via letter in May 2002, the veteran was 
notified that VA would help with the development of his 
claims by requesting evidence from government agencies, 
employers and all healthcare providers, but that it was his 
responsibility to identify such evidence.  The May 2002 
letter additionally notified the veteran that while VA would 
aid him in obtaining evidence in support of his claim, 
submission of such evidence was ultimately his 
responsibility.  Additionally, the veteran was notified of 
the laws, regulations, and evidence pertinent to his claims 
by way of the June 1999 and January 2001 Statement of the 
Cases (SOCs).  The Board finds that VA's duty to notify has 
been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded VA examinations in 
connection with his increased rating claim in October 2000.  
See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting report has 
been obtained.  As previously indicated, the evidence of 
record reflects that while he currently has calcified 
granulomas of the lung, his service medical records are 
devoid of any injury or disease of his lungs.  As such, a 
medical opinion vis-à-vis whether the veteran's current lung 
condition was related to or due to an in-service injury or 
disease was not necessary to decide his claim.  Id.   
Additionally, his service medical records, VA treatment 
records, and identified private medical records have been 
associated with his claims file.  The veteran was afforded 
the opportunity to offer testimony at hearing before a 
hearing officer in September 1999.  A transcript is of 
record.  The veteran has identified no other evidence.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

An increased rating for PTSD is denied.

Service connection for calcified granulomas of the lung is 
denied.


REMAND

In the July 2002 Supplemental Statement of the Case, service 
connection was granted for onychomycosis and mild tinea pedis 
of the right and left foot (claimed as plantar warts) and a 
10 percent disability rated was assigned for each foot.  The 
veteran's representative expressed in the October 2002 
statement of accredited representative in appeals case that 
as the veteran had not expressed satisfaction with the 10 
percent evaluation assigned to each foot condition, the issue 
remained in appeal status.  The veteran's representative 
relied on AB v. Brown, 6 Vet. App. 35, 38 (1993) for this 
assertion.  The Board notes that AB v. Brown does not support 
such a statement.  Instead, AB v. Brown held that a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that it follows that a 
claim for an original or increased rating remains in 
controversy where less than the maximum available benefit is 
awarded.  6 Vet. App. 35, 38 (1993); see also Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (the expression of a 
notice of disagreement placed an initial rating award in 
appellate status).  In the instant case, the veteran 
perfected an appeal that sought service connection for a 
bilateral foot condition.  The maximum available benefit, 
service connection, was granted for each foot.  See Barrera 
v. Gober, 122 F3d (Fed. Cir. 1997).  Therefore, the veteran's 
rating for his service-connected bilateral foot condition was 
not automatically in appellate status vis-à-vis the rating 
assigned after service connection was granted. 

Here, the representative's October 2002 statement is in fact 
a timely notice of disagreement with the assignment with the 
assignment of a 10 percent disability rating for each foot's 
service-connected condition as it implies dissatisfaction 
with the assigned evaluations.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with an RO 
decision and an SOC has not been issued, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC. 

Accordingly, this case is REMANDED for the following action:

The RO should also furnish the veteran 
and his representative with an SOC for 
the issues of increased ratings for 
onychomycosis and mild tinea pedis of the 
right and left foot.  He should be 
advised of the necessity of filing a 
timely substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

